      Case 3:19-cv-00645-DCB-RPM Document 26 Filed 09/30/20 Page 1 of 11



                         UNITED STATES DISTRICT COURT
                    SOUTHERN DISTRICT OF MISSISSIPPI
                                NORTHERN DIVISION
GENTEX PHARMA, LLC                                                PLAINTIFF
Vs.                                CIVIL ACTION NO. 3:19-cv-645-DCB-RPM
GLYCOBIOSCIENCES, INC.,
KEVIN DRIZEN, JOHN DOES 1-5                                      DEFENDANTS


  SHOW CAUSE ORDER and ORDER DENYING DRIZEN’S MOTION TO DISMISS
       This matter is before the Court on Defendants Kevin Drizen

(“Drizen”)’s and Glycobiosciences, Inc. (“Glyco”)’s Motion to

Dismiss, or in the Alternative, Stay Pending Arbitration. [ECF No.

13].    Having    read    the    motion,   response   thereto,   memoranda,

applicable statutory and case law, the Court finds as follows:

                                     Background

       Plaintiff has filed suit in this Court against Kevin Drizen

(“Drizen”) and Glycobioscience, Inc (“Glyco”) alleging (1) breach

of contract, (2)breach of the covenant of good faith and fair

dealing, (3)tortious interference with a business relationship,

and (4) fraud, and requests specific performance, and injunctive

relief. [ECF No. 1]. Defendants Glyco and Drizen have moved to

dismiss based on (1) mootness, (2) lack of personal jurisdiction

over Drizen, and (3) failure to state a claim as to Drizen. In the

alternative, Defendants move to stay pending arbitration. Gentex

has responded to the Defendants’ Motion claiming that Glyco has

                                       1
      Case 3:19-cv-00645-DCB-RPM Document 26 Filed 09/30/20 Page 2 of 11



waived arbitration by filing a subsequent lawsuit in Canada. On

August 21, 2020, the Court asked Gentex to Show Cause as to how it

has been prejudiced by the Canadian lawsuit. [ECF No. 16].

       In Canada, Glyco filed a lawsuit in the Superior Justice Court

of Ontario (“Ontario Action”) against Gentex alleging (1) breach

of contract, (2)unlawful interference in contractual relations,

and    (3)   negligent   and   fraudulent   misrepresentation.    Glyco    is

asking for special damages and punitive damages. [ECF No. 15,

Exhibit D].     Gentex has answered the Ontario Action with a Motion

to Dismiss pursuant to an arbitration agreement between Gentex and

Glyco. [ECF No. 13, Exhibit F]. The Ontario Action is currently

suspended due to the COVID-19 pandemic. [ECF No. 20 at p. 8].

                                 Discussion

Mootness

  Glyco moves to dismiss this action claiming it is moot. “If a

dispute has been settled or resolved, or if it has evanesced

because of changed circumstances, including the passage of time,

it is considered moot.” In re S.L.E., Inc., 674 F.2d 359, 364 (5th

Cir.1982). Defendants assert that the current litigation is moot

in light of a 2020 agreement (“2020 Agreement”) between the

Parties. The 2020 Agreement does not contain release language nor

does it mention the current litigation. “A case is not moot so

long as any claim for relief remains viable, whether that claim

                                      2
      Case 3:19-cv-00645-DCB-RPM Document 26 Filed 09/30/20 Page 3 of 11



was the primary or secondary relief originally sought.” Matter of

Commonwealth Oil Ref. Co., Inc., 805 F.2d 1175, 1181 (5th Cir.

1986)(internal citation omitted).             The 2020 Agreement does not

moot the current controversy.

Arbitration

       The Federal Arbitration Act (“FAA”), 9 U.S.C.              1 et seq.,

governs the arbitration clause in the 2018 Agreement between Gentex

and Glyco. “The FAA provides for district courts to stay legal

proceedings on issues referable to arbitration, 9 U.S.C. 3, and

empowers the courts to compel arbitration of arbitrable issues 9

U.S.C. 4.” Century Satellite, Inc. v. Echostar Satellite, L.L.C.,

395 F. Supp. 2d 487, 490 (S.D. Tex. 2005) (quoting Hartford Lloyd’s

Ins. Co. v. Teachworth, 898 F. 2d 1058, 1061 (5th Cir. 1990)).               If

there is a valid arbitration agreement, the “parties must proceed

to arbitration on those claims without a judicial determination on

the    merits    thereof.”    Century       Satellite,    Inc.   v.    Echostar

Satellite, L.L.C., 395 F.Supp.2d 487, 490 (S.D. Tex. 2005). Here,

the issue is whether the arbitration agreement between Gentex and

Glyco has been waived. “Because of the strong federal policy

favoring    arbitration,     the   party    opposing     arbitration   has   the

burden of establishing any alleged defenses to the enforcement of

the arbitration provision.” Byars v. Asbury Mgmt. Servs., LLC, No.

3:19-CV-660-DCB-JCG, 2020 WL 127989, at *2 (S.D. Miss. Jan. 10,


                                        3
   Case 3:19-cv-00645-DCB-RPM Document 26 Filed 09/30/20 Page 4 of 11



2020). Gentex asserts that Glyco has waived the right to arbitrate

by filing a subsequent lawsuit, the Ontario Action. [ECF No. 16].

     “The right to arbitrate a dispute, like all contractual

rights, is subject to waiver.” Nicholas v. KBR, Inc., 565 F.3d

904, 907 (5th Cir. 2009). However, a waiver of arbitration is

disfavored. Id. Merely invoking the judicial process does not

result in a waiver. To determine whether there was a waiver, courts

must determine whether the party seeking arbitration substantially

invoked the judicial process to the detriment or prejudice of the

other party. Id. Prejudice refers to delay, expense, or damage to

a party’s legal position. Forby v. One Techs., L.P., 909 F.3d 780,

785 (5th Cir. 2018).

     Glyco substantially invoked the judicial process when it

filed suit against Gentex in the Ontario Action. However, the Court

is not persuaded that Gentex suffered prejudice. Gentex argues (1)

delay and (2) added expense associated with the Ontario Action has

caused prejudice. [ECF No. 21].

     Delay in the Ontario Action is due in part to the current

COVID-19 global pandemic, “all proceedings in the Superior Court

of Justice of Ontario, Canada, were suspended due to the COVID-19

global pandemic.” [ECF No. 20 at p.8]. The Parties elected in

writing not to proceed with the hearing by videoconference. [ECF.

No.20, Exhibit 6].   Mere delay is not a basis for prejudice, delay

                                   4
   Case 3:19-cv-00645-DCB-RPM Document 26 Filed 09/30/20 Page 5 of 11



must cause loss of evidence, increased difficulties in discovery,

or greater opportunities for fraud and collusion. See Lacy v. Sitel

Corp., 227 F.3d 290, 293 (5th Cir. 2000); Ingram v. Chatawa Mgmt.

Co., Inc., No. 5:18-CV-40-DCB-MTP, 2018 WL 4517467, at *1 (S.D.

Miss. Sept. 20, 2018).

     The Fifth Circuit has upheld an arbitration clause even though

the defendant participated in discovery and waited eight months

after the commencement of the lawsuit to invoke its right to

arbitration. Tenneco Resins, Inc. v. Davy Int’s, AG, 770 F 2d 416,

421 (5th Cir. 1985). The Fifth Circuit noted that “when only a

minimal amount of discovery has been conducted . . .              the court

should not ordinarily infer waiver based upon prejudice.” Id. at

421. Similar to Tenneco, the Parties have engaged in minimal

discovery consisting of a request to inspect documents and a demand

for particulars. [ECF No. 20]. Gentex has not been prejudiced by

the delay in the Ontario Action.

     The   purpose   of   arbitration    is   to   avoid   the   expense   of

litigation. Nicholas, 565 F. 3d at 907. The time and expense Gentex

has spent thus far in the Ontario Action is time and expense spent

dealing with elementary matters that occur after a complaint is

filed:   dealing   with   motions   to   dismiss    and    answers   to    the

complaint. The Defendants have incurred similar expenses in this




                                    5
   Case 3:19-cv-00645-DCB-RPM Document 26 Filed 09/30/20 Page 6 of 11



litigation. Consequently, this Court concludes that Gentex has not

shown prejudice.

     On September 4, 2018, the Parties (Gentex and Glyco) formed

an agreement (“the 2018 Agreement”) that includes the following

arbitration clause:

           The Parties hereby voluntarily release one another
           regarding all issues raised in, or that could have been
           raised in, the Canadian action and/or the Arbitration.
           Going forward, the Parties voluntarily waive their right
           to litigate between themselves or relating in any way to
           the subject matter of this Agreement. The Parties agree
           that should any dispute arise between them or relating
           in any way to the subject matter of this Agreement, the
           sole remedy for said disputes is arbitration venued in
           Madison, Mississippi. Mississippi law shall govern all
           disputes regardless of choice of laws principles.
[ECF No. 13, Exhibit B]. By advancing the position in the Ontario

Action that the claims were subject to the mandatory and exclusive

arbitration agreement – after filing this action in federal court

– Gentex recognized the validity of the arbitration agreement.

[ECF No. 13, Exhibit F]. The Court is unclear as to why Gentex and

Glyco should not arbitrate this Mississippi case pursuant to the

2018 Agreement. The Parties are Ordered to SHOW CAUSE as to why

this Mississippi case should not be submitted to arbitration.

Personal Jurisdiction Over Drizen

   When a nonresident defendant moves to dismiss for lack of

personal   jurisdiction,   the   plaintiff    “bears   the   burden     of

establishing jurisdiction but is required to present only prima

                                   6
   Case 3:19-cv-00645-DCB-RPM Document 26 Filed 09/30/20 Page 7 of 11



facie evidence.” Pervasive Software Inc. v. Lexware GmbH & CO. KG,

688 F. 3d 214, 219 (5th Cir. 2012) (quoting Seiferth v. Helicopteros

Atuneros, Inc., 472 F.3d 266, 270 (5th Cir.2006)); Luv N' Care,

Ltd. v. Insta–Mix, Inc., 438 F.3d 465, 469 (5th Cir.2006).

     Personal jurisdiction requires: (1) the defendant be subject

to the Mississippi long-arm statute; and (2) due process be

satisfied under the fourteenth amendment of the United States

Constitution. ITL Int'l, Inc. v. Constenla, 669 F.3d 493, 497 (5th

Cir.2012). Mississippi’s long-arm statute authorizes jurisdiction

over:

     Any nonresident person, firm, general or limited partnership,
     or any foreign or other corporation not qualified under the
     Constitution and laws of this state as to doing business
     herein, who shall make a contract with a resident of this
     state to be performed in whole or in part by any party in
     this state, or who shall commit a tort in whole or in part in
     this state against a resident or nonresident of this state,
     or who shall do any business or perform any character of work
     or service in this state, shall by such act or acts be deemed
     to be doing business in Mississippi and shall thereby be
     subjected to the jurisdiction of the courts of this state.

Miss. Code § 13–3–57. Mississippi courts interpret this statute as

“three   activities”   which   will       permit   Mississippi   courts   to

exercise personal jurisdiction over a nonresident defendant: “(1)

if that person has entered into a contract to be performed in

Mississippi; (2) has committed a tort in Mississippi; or, (3) is

conducting business in Mississippi.” Dunn v. Yager, 58 So.3d 1171,

1184 (Miss. 2011) (quoting Yatham v. Young, 912 So.2d 467, 469–70


                                      7
   Case 3:19-cv-00645-DCB-RPM Document 26 Filed 09/30/20 Page 8 of 11



(Miss. 2005)); see also Miss. Code § 13–3–57. “The three prongs of

the long-arm statute are commonly referred to as the contract

prong, the tort prong, and the doing-business prong.” ITL Int'l,

Inc. 669 F.3d at 497.

   Gentex asserts that Drizen, a Canadian resident, is amenable

to the personal jurisdiction of Mississippi courts under the tort

prong. [ECF No. 16]. Although Drizen claims he has not visited

Mississippi, personal jurisdiction is proper if any elements of

the tort take place in Mississippi. Bally Gaming, Inc. v. Caldwell,

12 F. Supp. 3d 907, 911 (S.D. Miss 2014). Tortious interference

requires: (1) intentional acts; (2) the acts were designed to cause

damage to the plaintiffs in their lawful business; (3) the acts

were done with the unlawful purpose of causing damage, without

justifiable cause; and (4) damages. Smith v. Antler Insanity, LLC,

58 F. Supp. 3d 716, 720-21 (S.D. Miss 2014) (citations omitted).

“When   determining   whether   a    prima   facie    case    for   personal

jurisdiction   exists,   a   court   must    accept   the    uncontroverted

allegations in the plaintiff’s complaint as true, and all factual

conflicts contained in the parties’ affidavits must be resolved in

favor of the plaintiff.” Bally Gaming, Inc., 12 F. Supp. 3d at

911. The alleged damage has occurred in Mississippi, thus the Court

finds Gentex’s allegations are sufficient to establish a prima

facie showing that the tortious interference claim was committed,

at least in part, in Mississippi.

                                     8
     Case 3:19-cv-00645-DCB-RPM Document 26 Filed 09/30/20 Page 9 of 11



     The Court next considers whether due process is satisfied under

the Fourteenth Amendment of the U.S. Constitution. Due process

permits jurisdiction over a nonresident defendant when: “(1) that

defendant has purposefully availed himself of the benefits and

protections of the forum state by establishing minimum contacts

with the forum state, and (2) the exercise of jurisdiction over

that defendant does not offend traditional notions of fair play

and substantial justice.” Alpine View Co. Ltd. v. Atlas Copco AB,

205 F.3d 208, 215 (5th Cir. 2000). “Minimum contacts can be

established either through contacts sufficient to assert specific

jurisdiction,       or   contacts     sufficient         to      assert       general

jurisdiction.” Id. Here, Gentex alleges specific jurisdiction.

      Specific      jurisdiction    is       proper    when      the    nonresident

defendant has contacts with the forum state that arise out of, or

are directly related, to the cause of action. Smith, 58 F. Supp.

3d at 721. Employees “are not to be judged according to their

employer's activities . . . . On the other hand, their status as

employees        does     not       somehow           insulate         them      from

jurisdiction.”      Calder v. Jones, 465 U.S. 783, 790 (1984). There

is   not   enough   information     before     the    Court   at   this       time   to

determine whether or not Drizen, in his individual capacity, has

sufficient minimum contacts with the forum state. Drizen’s Motion

to Dismiss for lack of personal jurisdiction is therefore DENIED.

Failure to State a Claim Against Drizen
                                         9
   Case 3:19-cv-00645-DCB-RPM Document 26 Filed 09/30/20 Page 10 of 11



     Defendants assert that the Plaintiff has failed to state a

claim   against   Drizen   for   which   relief   can   be   granted.   When

reviewing a 12(b)(6) motion under the Federal Rules of Civil

Procedure, the Court must accept all factual allegations in a

complaint as true and take them in a light favorable to the

plaintiff. Christopher v. Harbury, 536 U.S. 403, 406 (2002). A

complaint must contain “a short and plain statement of the claim

showing that the pleader is entitled to relief, in order to give

the defendant fair notice of what the. . . claim is and the grounds

upon which it rests.” Bell Atl. Corp. v. Twombly, 550 U.S. 544,

554-555 (2007). The Plaintiff has satisfied this requirement by

pleading short and plain statements of the claims against Drizen

in the Complaint. [ECF No. 1].

        Accordingly,

     IT IS HEREBY ORDERED that Gentex and Glyco have fourteen days

from the entry of this Order to show cause why this case should

not be submitted to arbitration.

     IT IS FURTHER ORDERED that Drizen’s Motion to Dismiss is

DENIED. The Court will reconsider Drizen’s Motion to Dismiss for

Lack of Personal Jurisdiction following discovery as to what his

contacts with Mississippi have been.

     SO ORDERED, this the 30th day of September, 2020.



                                    10
Case 3:19-cv-00645-DCB-RPM Document 26 Filed 09/30/20 Page 11 of 11



                                       \s\ David Bramlette________
                                      UNITED STATES DISTRICT JUDGE




                                11
